DETAILED ACTION
This office action is a response to a communication made on 02/16/2022.
Claims 1, 4, 6-8, 11, 13-15, 18 and 21 are currently amended.
Claims 2-3, 5, 9-10, 12, 16-17 and 19-20 are currently canceled.
Claims 22-30 are new.
Claims 1, 4, 6-8, 11, 13-15, 18, and 21-30 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 13, filed 02/16/2022, applicant argues that, “Applicant respectfully submits that the cited references, separately or in combination, fail to disclose or suggest "automatically and without user interaction with the one or more processors, selecting, by the one or more processors, a route to a remote network device based, at least in part, on a result of determining which of the two or more classes of connections are available" where the selected route includes a first connection of the first class, as recited in the independent claims as amended.
Examiner: Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Johnson teaches automatically and without user interaction with the one or more processors because Fig.4, and Fig.6, teaches automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention. Johnson also teaches selecting a route to a remote network device based at least in part, on a result of 
Applicant: Applicant’s arguments, see remarks on page 14-15, filed 02/16/2022, applicant argues that, “The cited references, separately or in combination, fail to disclose or suggest "determining, automatically and without user interaction with the one or more processors, which of two or more classes of connections are available, the two or more classes having differing speed and bandwidth characteristics, the two or more classes including at least a first class including a serial-class connection and at least a second class including a higher-class connection, the higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and having file transfer functionality,” “automatically and without user interaction with the one or more processors, selecting, by the one or more processors, a route to a remote network device based, at least in part, on a result of determining which of the two or more classes of connections are available, the route including a first connection of the first class,” and “sending, by the one or more processors, a configuration file having configuration specifications, automatically and without user interaction with the one or more processors, to the remote network device via the selected route, wherein sending the configuration file includes transmitting a sequence of text strings, automatically and without user interaction with the one or more processors, via the first connection, the sequence of text strings being functionally equivalent to the configuration file,” as recited in the independent claims, as amended.

Examiner: Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Please see the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13, 15, 18 and 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0087933), hereinafter “Johnson” in view of Dinesh Goyal et al. (US 7219339), hereinafter “Dinesh” in view of Saint Clair et al. (US2012/0166642), hereinafter “Saint”, and further in view of Bonar et al. (WO 2010/033919), hereinafter “Bonar”.

With respect to claim 1, Johnson discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (¶0139, “one or more processors”), are configurable to cause: 
determining, automatically and without user interaction with the one or more processors (Fig.4, and Fig.6,  “automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), which of two or more classes of connections are available ((¶0243, i.e. one or more wired, non-wireless, etc. networks (Ethernet, serial connection), if a higher-class  connection (¶0243  “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a higher class physical connection) that is configured to transfer a configuration file is available (see Fig.4, “automatically configuring a device connected to a network”, 
automatically and without user interaction with the one or more processors (Fig.4, and Fig.6, teaches automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), selecting a route to a remote network device based (¶0243, teaches s serial connection to the device, wherein serial connection is the route, see ¶0577, teaches randomly chosen per individual or set of connections), at least in part, on a result of determining which of the two or more classes of connections are available (¶0243, teaches two or more classes of connections are Ethernet, serial connection, fiber optic cable, or wired connections) , the route including a first connection of the first class (¶0243, “the handheld device may be capable of connecting, or being connected to… serial class connection… wherein multiple separate data and/or control connections may be established between the devices using the session.”); and
sending the configuration file having configuration specifications for a receiving device (¶0747, “send a provisioning or configuration file”, ¶0792, i.e. one or more provisioning files data, etc. that may pertain to, configure, select, filter, etc. data, information, etc. that is sent to a device, received by a device, etc, ¶0794, i.e. one or more specifications incorporated by reference. For example, in one such configuration or provisioning technique a provisioning file, configuration file, etc.), automatically and without user interaction with the one or more processors, to the remote network device (Fig.6, 

Johnson ¶0747, teaches send a provisioning or configuration file, ¶0243, teaches first connection as serial connection, see ¶0243. However, Johnson remain silent on wherein sending the configuration file includes transmitting a sequence of text strings, automatically and without user interaction with the one or more processors, via the first connection, the sequence of text strings being functionally equivalent to the configuration file.

Dinesh discloses wherein sending the configuration file (Col-11, II. 65-66, teaches the configuration file may comprise a file containing configuration commands) includes transmitting a sequence of text strings (Col-14, II. 30-37, and II. 49-5, “Commands are generated in the order that Config Values… CLI text strings are generated based on the value… and Some CLI commands can be issued only once, such as the “session target” command…”, Col-17, II. 5-10, “… executing one or more sequences”), automatically and without user interaction with the one or more processors, via the first connection (Col-8, II. 32-38, teaches a Mode Node 336 represents a mode node for “mode” commands…respectively associated with each of the modes of a command… a Mode Node 336 may be Ethernet, Serial, FastEthernet etc., wherein serial connection is first connection, Col-17, II. 5-10 “automatically generating a representation of network device configuration commands…executing one or more sequences of one or more instructions…), the sequence of text strings being functionally equivalent to the configuration file (Col-11, II. 65-66, teaches the configuration file may comprise a file containing configuration commands, wherein commands are a sequence of text strings, Col-14, II. 30-37, 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with sequence of text strings that get appended into a configuration file of Dinesh, in order to use text strings when sending serial connection configuration information, and use configuration files when sending over the physical connection (Dinesh).

However, Johnson in view of Dinesh remain silent on the higher-class connection is not available.
Saint discloses the higher-class connection is not available (¶0035-¶0036, i.e. The communication transceiver 114 converts physical communication (i.e. higher class connection) mediums and logical protocols without altering the message being carried, thereby allowing commands sent in one communications format which is suitable to the sender to be converted into another communication format suitable for the receiver. In this case a command issued by the server 100 via TCP/IP over an Ethernet network 118 is converted to the same command sent over a point-to-point RS-232/RS-485 serial link (i.e. serial class connection), which becomes a control signal 116 that is input to a device, and the communication transceiver 114 is eliminated and a direct communication linkage, such as a Universal Serial Bus (USB) link, is established from the server 100 to a device 270 to be controlled).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system with higher class connection is not available of Saint, in order to use the serial connection in absence of physical connection (Saint).


Bonar discloses the two or more classes having differing speed and bandwidth characteristics ((¶0033, i.e. Use of multiple communication paths, whether one at a time or more than one at a time, and regardless of differing characteristics, such as speed/bandwidth, reliability, cost, protocol, transmission medium, or other characteristics, of each communication path, for the transfer of messages from a first device to a second device), the two or more classes including at least a first class including a serial-class connection and second class including at least a higher-class connection ¶0054, i.e. communication paths such that synchronization between devices can involve one or more communication paths that are available, either serially or in parallel (i.e. serial class connection),  ¶0075, i.e. a device with an available communication path to a server device to act as a "data item cache" for mobile devices that do not have such connectivity; for example, a first device having a high-speed connection path, such as a wired Ethernet connection (i.e. higher class connection), the higher class connection having a greater speed and bandwidth capacity than the serial-class connection and having file transfer functionality (¶0083, i.e. some of these communication paths are likely to be preferred or primary use paths, due to their large bandwidths (e.g. Wi-Fi, wired Ethernet, etc.), ¶0127, i.e. When there are a plurality of available communication paths, devices can select one or more to use, and can 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system at least a serial-class connection and at least a higher-class connection having a greater speed and bandwidth capacity than the serial-class connection and file transfer functionality of Bonar, in order to use the faster bandwidth connection if available (Bonar).

For claim 8, it is a method claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is a system claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

With respect to claims 4, 11 and 18, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 wherein sending the configuration file (Johnson, ¶0747, teaches send a provisioning or configuration file) comprises transmitting the sequence of text strings to an intermediate network device between a device transmitting the sequence of text strings and the remote network device (Johnson, ¶0219, “it is necessary for the host to use the services of an intermediate node that acts as a communication relay”, 
recreate the configuration file by appending the sequence of text strings (Johnson, ¶0747, teaches an operation where a target device applies configuration aspects as may be present in a provisioning file, Dinesh, See Fig. 6c, step 648, teaches append mode value to CLI string, wherein CLI string is explicitly appended with configuration file with one of the mode as serial connection, Col-11, II. 65-66, teaches the configuration file may comprise a file containing configuration commands, wherein commands are a sequence of text strings), and 
transmit the recreated configuration file to the remote network device (Johnson, ¶0747, teaches an operation where a target device applies configuration aspects as may be present in a provisioning file , ¶0787, teaches the provisioning file may be used to configure (e.g. modify as recreated)  which TCP ports the device may use for connection, ¶0790, i.e. one or more configuration files that may be altered, modified, Dinesh, Col-17, II. 5-10  and see Col-19-20).

With respect to claims 6, 13 and 20, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 further comprising instructions further configurable to cause the remote network device clean up the configuration file (Jhonson, ¶0843, “clean up any older settings and events from previous registrations for the specific device”).

recreate the configuration file by appending the sequence of text strings (Johnson, ¶0747, teaches an operation where a target device applies configuration aspects as may be present in a provisioning file, Dinesh, See Fig. 6c, step 648, teaches append mode value to CLI string, wherein CLI string is explicitly appended with configuration file with one of the mode as serial connection, Col-11, II. 65-66, teaches the configuration file may comprise a file containing configuration commands, wherein commands are a sequence of text strings); and
execute the recreated configuration file such that the remote network device is configured (Johnson, ¶0747, teaches an operation where a target device applies configuration aspects as may be present in a provisioning file , ¶0787, teaches the provisioning file may be used to configure (e.g. modify as recreated)  which TCP ports the device may use for connection, ¶0790, i.e. one or more configuration files that may be altered, modified, Dinesh, Col-17, II. 5-10  and see Col-19-20).

With respect to claim 23, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the method of claim 11, the intermediate network device further configurable to execute the recreated configuration file such that the intermediate network device is configured (Johnson, ¶0292 teaches reconfigure and update the device by connecting to the service and selecting the device to reconfigure or update, ¶0301, teaches the device may update information associated with its configuration, ¶0747, teaches an operation where a target device applies configuration aspects as may be present in a provisioning file). 



With respect to claim 25, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the method of claim 8, further comprising:
processing a request, received via an application programming interface (API), to configure the remote network device (Johnson, ¶0642, teaches API to a purpose of configuration of the device, see ¶0846).

With respect to claim 28, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the system of claim 15, wherein determining which of two or more classes of connections are available comprises ascertaining whether a connection of the second class is available, and wherein selecting a route includes selecting the first connection responsive to determining that a connection of the second class is not available (Jhonson, ¶0243, teaches two or more classes of connections are Ethernet, serial connection, fiber optic cable, or wired connections, Saint, ¶0035-¶0036, i.e. The communication transceiver 114 converts physical communication (i.e. higher class connection) mediums and logical protocols without altering the message being carried, thereby allowing commands sent in one communications format which is suitable to the sender to be converted into another communication format suitable for the receiver. In this case a command issued by the server 100 via TCP/IP over an Ethernet network 118 is converted to the same command sent over a point-to-point RS-

With respect to claim 29, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the system of claim 18, the selected route including the intermediate network device (Johnson, ¶0670, teaches target device 3-115 or any computing device, network device as selected route).


Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dinesh in view of Saint in view of Bonar, and further in view of Goyal et al. (US 2015/0121061), hereinafter “Goyal”.

With respect to claims 7, 14 and 21, Johnson in view of Dinesh in view of Saint, and further in view of Bonar discloses the non-transitory computer-readable medium of claim 1 above, Johnson teaches serial connection as “one or more connections to/from bounce server 2-451 may be wireless, wired, networked, linked, routed, cascaded, serial connection, ¶0642. However, Johnson in view of Dinesh remain silent on wherein the first connection utilizes a virtual secure copy (SCP) command agent.
Goyal discloses wherein the first connection utilizes a virtual secure copy (SCP) command agent (¶0244, “the daemon can facilitate …using secure shell (SSH) protocols, such as the secure copy (SCP) or the Secure File Transfer Protocol (SFTP).”

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s, and further in view of Saint’s  system with a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458